021DETAILED ACTION
This Office Action is responsive to application number 15/931,119 HEATED AIR BATH SYSTEM, filed on 5/13/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 21-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election of Species A was made without traverse in the reply filed on 2/16/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle et al. (US Pub. 2013/0000031) in view of Pittman et al. (US 6,943,325).
Regarding claims 1 and 15 Brunelle shows a bath system, comprising: a tub (11) having a jet orifice (14) a fluid injection system (Fig. 2) fluidly coupled to the jet orifice (14), the fluid injection system comprising: a conduit (15) having a central opening (Fig. 2); a heat source (28);  an air supply source (16) fluidly coupled to the conduit, the air supply source configured to provide a flow of air to the central opening 
 Regarding claim 2 Brunelle shows the bath system of claim 1, wherein the fluid injector is configured to receive a flow of water from a household water line at a flow rate of about 2 gallons per hour (note, col. 3, lines 66-67 and col. 4, lines 0-3).
Regarding claim 4 Brunelle shows the bath system of claim 1, wherein the fluid injector is configured to receive a flow of water from a household hot water line that is also used to fill the tub (¶ [0019]; household water lines are conventional for tub faucets).
Regarding claim 10 Brunelle shows a bath system, comprising: a tub (11) having a jet orifice (14) a fluid injection system (Fig. 2) fluidly coupled to the jet orifice (14), the fluid injection system comprising: a conduit (15) having and inlet (shown at 18) and an outlet (shown as left of 28’) and an opening (Fig. 2) extending between the inlet and the outlet; a heat source (28);  an air supply source (16) fluidly coupled to the 
Regarding claim 11 Brunelle shows the bath system of claim 1, wherein the fluid injector is configured to receive a flow of water from a household water line at a flow rate of about 2 gallons per hour (note, col. 3, lines 66-67 and col. 4, lines 0-3).
Regarding claim 13 Brunelle shows the bath system of claim 1, wherein the fluid injector is configured to receive a flow of water from a household hot water line that is also used to fill the tub (¶ [0019]; household water lines are conventional for tub faucets).
Regarding claim 16 Brunelle shows the fluid injection system of claim 15, wherein the heat source includes a resistive heating element (28) configured to be coupled directly to an air channel structure (15) disposed along a lower portion of the 
Regarding claim 18 Brunelle shows the fluid injection system of claim 15, wherein the water source includes a tank (13) having a volume of water (17), and wherein the tank is located between the blower and the heat source (fluidly between, via 25 and 27; Fig. 2, ¶ [0021]). 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle et al. (US Pub. 2013/0000031) in view of Pittman et al. (US 6,943,325) in view of DuHack et al. (US Pub. 2014/0059759).
Regarding claims 3 and 12 Brunelle as combined shows the bath system of claim 1, wherein the heat source is configured to provide heat energy to the conduit in response to a detected water level in the conduit (note, col. 8, lines 33-44; Pittman) so as to heat the conduit before receiving the combined flow of air and water. Brunelle as combined with Pittman shows a controller and system that is capable of energizing the heater based on sensor input, but Brunelle as combined fails to show the conduit energized with heat in response to a detected water level in the tub as the tub is being filled with water, so as to pre-heat the conduit before receiving the combined flow of air and water.   However, DuHack shows a controller that further monitors the water level in the spa with pressure sensors.  Therefore because Brunelle as combined shows the .
Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle et al. (US Pub. 2013/0000031) in view of Pittman et al. (US 6,943,325) in view of CN (106026909 A).
Regarding claims 5 and 14 Brunelle as combined shows the bath system but fails to show wherein the conduit includes a plurality of fins extending inwardly away from an inner wall of the conduit toward an interior of the conduit.  However, CN (106026909 A) shows a heat conducting conduit (4) that includes a plurality of fins (5) extending inwardly away from an inner wall of the conduit toward an interior of the conduit. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunelle as combined to include a plurality of fins extending inwardly from the inner wall of the conduit and toward the interior of the conduit for the purpose of a more efficient heat transfer to the air as shown by CN (106026909 A).
Regarding claim 6 Brunelle as combined shows the bath system of claim 5, wherein the opening has an irregular shape defined by surfaces of the plurality of fins and the inner wall (as combined; Fig. 1).

Regarding claim 7 Brunelle as combined shows the bath system of claim 5, wherein the plurality of fins includes a first plurality of fins (top and bottom) and a second plurality of fins (from the sides at 5), wherein the first plurality of fins are oriented at an angle relative to the second plurality of fins (Fig. 1).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle et al. (US Pub. 2013/0000031) in view of Pittman et al. (US 6,943,325) in view of May et al. (US Pub. 2010/0223721).
Regarding claim 17 Brunelle as combined shows the fluid injection system of claim 15, wherein the blower is configured to receive the flow of air from an inlet, but fails to show the inlet is located above an overflow on the bathtub, such that the flow of air is heated and humidified by water located in the bathtub.  However, in a similar bathtub with fluid injection system device, May shows wherein the air inlet (174) is located above an overflow (145) on the bathtub, such that the flow of air is heated and humidified by water located in the bathtub (Fig. 7; inherent based on the location of the air inlet that it will include air that is heated and humidified by the water in the bathtub).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunelle as combined to include the air inlet being located above the overflow in the bathtub such that the flow of air is heated and humidified by the water located in the bathtub for the purpose of saving energy required to heat the air prior to dispensing into the tub as shown by May. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10.675,214. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Allowable Subject Matter
Claims 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/16/2021